Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
The Applicant’s request for reconsideration filed on February 18, 2021 was received.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
The claim rejection under 35 U.S.C. 103 as unpatentable over Yu et al. in view of Hasegawa et al. and Lee et al. on claims 1, 3-10, 18, 19, and 21 are maintained and reproduced below for Applicant’s convenience.

The claim rejection under 35 U.S.C. 103 as unpatentable over Yu et al. in view of Hasegawa et al. and Lee et al. as applied to claim 5 and further in view of Yu ‘110 on claim 21 is maintained and reproduced below for Applicant’s convenience.
	
Claims 1, 3-10, 18, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2014/0120402) in view of Hasegawa et al. (US 5972539) and Lee et al. (US 2012/0172547).
Regarding claims 1, 3, and 4, Yu discloses a separator comprising a porous substrate (Abstract) and a heat resistant porous layer on one or both surfaces of the porous substrate, wherein the heat resistant porous layer comprises a cross-linked product [0010-0027, 0065] but does not explicitly teach a cross-linkable functional group-containing phosphonate-based monomer, oligomer, or polymer being a compound of chemical formula 1 or 2.
3 plus the acrylate group (R4 of instant application; unsubstituted aromatic containing group) represents an aliphatic or aromatic hydrocarbon residue, R4’ (R5 of instant application) represents hydrogen, an aliphatic or aromatic hydrocarbon residue, and R2 (R3 of instant application) represents hydrogen or CH3 (1:36-2:64).
 
    PNG
    media_image1.png
    272
    571
    media_image1.png
    Greyscale

	Lee teaches that polyphosphonate (m=0) can act as a polymerizable phosphorus composition can provide excellent flame retardancy while also balancing properties of impact strength, heat resistancy and fluidity when used in a thermoplastic resin [0004-0009].
It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to include the moieties as defined by formula 3 (instant applications chemical formula 2) further modified with a phosphonate containing functional group (m=0) into the coating layer of Yu because Hasegawa teaches these moieties provides for the formation of a solid electrolyte with significantly improved flame retardance and can realize a safety cell of high energy density (1:35-39) and Lee recognizes that phosphonates can also provide excellent flame retardance while balancing additional properties of impact strength, heat resistance and fluidity. The rationale to support a conclusion that the claim would have been obvious is that the substitution KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) MPEP 2143. 
Regarding claims 5 and 6, Yu discloses the separator of claim 1, wherein the binder polymer can include polymethylmethacrylate [0031] but does not explicitly teach the cross-linked product is a cross-linked product of the cross-linkable functional group-containing phosphate-based or phosphonate-based monomer, oligomer, or polymer with a multi-functional (meth)acrylate.
Hasegawa teaches polymer A which are cross linked with multiple bond groups with the compounds of formula 1-3, such bond groups including a vinyl group (as shown on the ends of formula 3 above and acrylates of the matrix polymer; 2:60-64; 8:47-56), where the bond groups include acrylic acid group, acryloyl group, and methacryloyl group so that as a result a polymer matrix can be formed having both flame retardance and ion conductivity (9:1-24).  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed that the cross-linked product forming the separator of Yu includes bond groups including a vinyl group and (meth)acrylates because Hasegawa recognizes such a matrix polymer used as a solid electrolyte provides for the combined benefits of both flame retardancy with ionic conductivity.
Regarding claim 7, Yu discloses the separator of claim 1, wherein the porous substrate is a polyolefin-based porous substrate [0026].
Regarding claim 8, Yu discloses the separator of claim 1, wherein the heat resistant porous layer further includes an inorganic particle [0028].
Regarding claim 9, Yu discloses the separator of claim 8, wherein the inorganic particle comprises one or more selected from the group consisting of A12O3, SiO2,B203, Ga2O3, TiO2, and SnO2 [0029].
Regarding claim 10, Yu discloses the separator of claim 1, wherein the heat resistant porous layer further comprises a polymer resin in addition to the cross-linked product [0031].

Regarding claim 19, Yu discloses the electrochemical cell of claim 18, wherein the electrochemical cell is a lithium rechargeable cell [0034].
Regarding claim 21, Hashegawa discloses a poly(ethylene oxide-propylene oxide) random copolymer triacrylate (8:47-67) which corresponds to dipentaerythritol penta(meth)acrylate (reactive groups greater than or equal to 4) which is a multi-functional (meth)acrylate of the instant applications embodiments. The closer the physical and/or chemical similarities between the claimed species or subgenus and any exemplary species or subgenus disclosed in the prior art, the greater the expectation that the claimed subject matter will function in an equivalent manner to the genus. See, e.g., Dillon, 919 F.2d at 696, 16 USPQ2d at 1904 (and cases cited therein). Cf. Baird, 16 F.3d at 382-83, 29 USPQ2d at 1552. 

Claim 21 is also rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. in view of Hashegawa et al. and Lee et al. as applied to claim 5 above, and further in view of Yu et al. (US 2016/0028110, hereinafter referred to as Yu ‘110).
The teachings of Yu, Hashegawa, and Lee as discussed above are herein incorporated.
Regarding claim 21, Hashegawa discloses a poly(ethylene oxide-propylene oxide) random copolymer triacrylate (8:47-67).
Yu ‘110 teaches a polymer electrolyte composition for a lithium secondary battery [0001, 0009] where the polymerizable monomers include pentaerythritol tetraacrylate (multi-functional (meth)acrylate having reactive groups greater than or equal to 4).  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to select a multi-functional methacrylate such as pentaerythritol tetraacrylate in the separator of Yu and Hashegawa because Yu ‘110 recognizes such monomers are viable acrylate compounds for KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) MPEP 2143.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant’s principal arguments are:
(a) Lee’s disclosure of a cross-linked polyphosphonate is in the context of a thermoplastic resin where the structure of Lee differs substantially from the cited structure of Hasegawa and would not provide the properties as argued,
(b) impermissible hindsight was used to combine the disclosures of Yu, Hasegawa, and Lee to arrive at the presently claimed embodiment, and
(c) claim 4 is allowable since the cited portions of Hasegawa do not appear to disclose, teach or suggest that a group akin to R5 of chemical formula 2 is a cross-linkable functional group.

In response to Applicant’s arguments, please consider the following comments:
(a) as stated in the rejection, the reference of Hasegawa recognizes an ion conductive polymer matrix having moieties capable of imparting flame retardance where the moieties are derived from phosphorus bearing compounds.  The teachings of Lee recognizes phosphonate moieties (specific type of phosphorus bearing compound) can also provide improved flame retardance making it obvious to further modify the formula as recognized by Hasegawa with other moieties which provide flame retardance including phosphonate.  Lee’s recognition of a thermoplastic 
(b) in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971), 
(c) the scope of claim 4 requires “the cross-linkable functional group to be introduced into at least one of each substituent of R4 or R5”. As discussed in the rejection, Hasegawa teaches R3 plus the acrylate group (R4 of instant application; unsubstituted aromatic containing group) represents an aliphatic or aromatic hydrocarbon residue providing for the cross-linkable functional group at R4 as required by the limitations of the claim.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact/Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang S Han whose telephone number is (571)272-1552.  The examiner can normally be reached on Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Kwang Han
Examiner
Art Unit 1727



/Kwang Han/Examiner, Art Unit 1727